       Case 1:21-cv-00003-SPW Document 18 Filed 06/15/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION




IN RE: ELECTRONIC DEVICES IN
COURT ENVIRONS                                                  ORDER


      IT IS HEREBY ORDERED that all participants in the settlement conference

in CV-21-03-BLG-SPW be permitted to bring electronic devices into the James F.

Battin Federal Courthouse on June 17, 2021.

      DATED this 15th day of June, 2021.




                                              TIMOTHY J. CAVAN
                                              United States Magistrate Judge
